Exhibit 10.2.1

 

AMENDMENT NO. 1

TO THE

CATHAY BANK

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

Cathay General Bancorp (the "Company") hereby amends the above-named plan

(the "Plan"), effective as of August 1, 2016, as follows:

 

1.     Section 6.1 (b) of the Plan is hereby amended by deleting the reference
to "$5,000" where it appears and replacing it with "$1,000."

 

2.     Section 6.2(a)(ii)(B) of the Plan is hereby amended by deleting the
reference to "$5,000" where it appears and replacing it with "$1 ,000."

 

3.     Section 6.7 of the Plan is hereby deleted in its entirety.

 

4.     Section 9.4(c) of the Plan is hereby amended by deleting the reference to
"$5,000" where it appears and replacing it with "$1,000."

 

* * * * * * * *

 

The Company has caused this Amendment No. 1 to be signed on the date indicated
below, to be effective as indicated above.

 

 

 

"Company"

 

      Dated: August 18, 2016 CATHAY GENERAL BANCORP  

 

 

 

 

 

 

 

 

 

By

/s/ Dunson K. Cheng

 

 

 

 

 

 

Its

Chairman, CEO and President

 

 